Case 1:20-cv-00216-MSM-PAS Document 354 Filed 09/23/20 Page 1 of 2 PageID #: 16199



                                        UNITED STATES DISTRICT COURT
                                          DISTRICT OF RHODE ISLAND

       OSCAR YANES, GAGIK MKRTCHIAN,
       and WENDELL BAEZ LOPEZ, on behalf
       of themselves and all those similarly situated,

                              Petitioners-Plaintiffs,                    Civil Action No.
                      -v.-                                              20-CV-216-MSM-PAS

       DANIEL W. MARTIN, Warden, Donald
       W. Wyatt Detention Facility; CHAD F.
       WOLF, Acting Secretary, U.S. Department
       of Homeland Security; TONY H. PHAM,
       Senior Official Performing the Duties of the
       Director, U.S. Immigration and Customs
       Enforcement;1 TODD M. LYONS, Acting
       Field Office Director, U.S. Immigration and
       Customs Enforcement; and CENTRAL
       FALLS DETENTION FACILITY
       CORPORATION,

                               Respondents-Defendants.


                 NOTICE OF PROPOSED EXECUTION OF ORDERS OF REMOVAL
              Pursuant to this Court’s Order dated May 19, 2020 (Docket No. 17), Respondents Wolf,

   Pham, and Lyons (“the Federal Respondents”) hereby respectfully provide notice of their intent to

   carry out, on the schedule detailed below, the removal of the following detainees presently held at

   the Wyatt facility for the purpose of final removal from the United States:


       Detainee Name                        Age    Date of Departure from Wyatt            Country Removed To:
       Franco Lara, Cesar*                  36     9/29/2020                               Dom. Rep.
       Gutierrez-Deleon, Carlos             41     9/29/2020                               Guatemala
       Pacheco Ramirez, Alvaro              35     9/29/2020                               Guatemala
       Dejesus
       Perez Ortega, Ramiro                 43     9/29/2020                               Guatemala
       Abilio




   1
       Substituted in place of former Acting Director Albence pursuant to Fed. R. Civ. P. 25(d).
                                                               1
Case 1:20-cv-00216-MSM-PAS Document 354 Filed 09/23/20 Page 2 of 2 PageID #: 16200



   *Mr. Franco Lara was previously noticed for removal during the week of September 21, 2020 (Docket No. 353) but
   his departure was delayed and has been re-scheduled.



    Dated: Providence, Rhode Island                          Respectfully submitted,
           September 23, 2020
                                                             AARON L. WEISMAN
                                                             United States Attorney

                                                           By: /s/ Bethany N. Wong
                                                             ZACHARY A. CUNHA (Bar No. 7855)
                                                             RICHARD B. MYRUS
                                                             BETHANY N. WONG
                                                             Assistant U.S. Attorneys
                                                             United States Attorney’s Office
                                                             50 Kennedy Plaza, 8th Floor
                                                             Providence, RI 02903
                                                             Tel: (401) 709-5040 / Fax: (401) 709-5001
                                                             Bethany.Wong@usdoj.gov


                                       CERTIFICATE OF SERVICE
           I hereby certify that, on September 23, 2020, I caused the foregoing document to be filed
   by means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all
   registered users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules
   Gen 305 and 309(b).
                                                     By:      _/s/ Bethany N. Wong
                                                              Bethany N. Wong
                                                              Assistant United States Attorney




                                                         2
